Citation Nr: 0603878	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss, right ear.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to compensation benefits for a psychiatric 
disorder, to include PTSD pursuant to the provisions of 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision and an 
April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board observes that it erroneously characterized the 
issue regarding the veteran's hearing loss claim as an 
initial compensable evaluation for bilateral hearing loss 
rather than hearing loss, right ear in its June 2004 
decision.  In April 2003, the RO granted compensation 
benefits under U.S.C. 1151 for hearing loss, right ear and 
assigned a noncompensable evaluation.  The subsequent May 
2003 notice of disagreement (NOD) and Statement of the Case 
(SOC) and the June 2003 VA Form 9 specifically address the 
issue of an increased evaluation for hearing loss, right ear.  
The Board notes that an appeal consists of a timely notice of 
disagreement with respect to an RO decision, followed by the 
receipt of a timely substantive appeal after a statement of 
the case has been issued.  The record reflects that this 
sequence was not followed with respect to a claim for 
bilateral hearing loss and such issue is not properly before 
the Board.  Rather, the issue of an initial compensable 
evaluation for hearing loss, right ear is properly before the 
Board and subject to appellate review.      

In December 2003, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge.  The hearing transcript 
is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
In correspondence dated in December 2005, the veteran was 
notified that the Veterans Law Judge who conducted his 
December 2003 Travel Board hearing was no longer employed by 
the Board.  VA further advised the veteran that he may 
request another hearing before the Board or the Board can 
decide his case based on the evidence of record.  In his 
January 2006 response, the veteran indicated that he wanted 
another hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The veteran should be scheduled for a 
hearing in Montgomery, Alabama before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.  


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 


